ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_03_EN.txt.                      96 	



                                 SEPARATE OPINION OF JUDGE BHANDARI



                        Relationship between compensation and restitution in the present case —
                     Costa Rica chose compensation as an appropriate method for reparation in the
                     present case — Insufficiency of evidence submitted by the Parties on the
                     quantification of environmental damage — Necessity to quantify the damage based
                     on equitable considerations — Relevance of the precautionary approach —
                     Punitive or exemplary damages are justified where a State has caused serious
                     injury to the environment — Ensuring environmental protection is one of the
                     supreme obligations under international law in the twenty–first century.


                        1. I concur with the Court’s reasoning on compensation owed to
                     Costa Rica for Nicaragua’s unlawful activities. However, I wish to make
                     some comments, additional to the Court’s Judgment, on the determina-
                     tion of the quantum of compensation by reference to equitable consider-
                     ations, on the relevance of the precautionary approach and on punitive
                     damages in international law.


                              A. Restitution and Compensation in the Present Case

                        2. It is established that restitution is the preferred method of repara-
                     tion under international law. However, in the circumstances of this case
                     the appropriate method of reparation is compensation. The Court con-
                     firmed that “compensation may be an appropriate form of reparation,
                     particularly in those cases where restitution is materially impossible or
                     unduly burdensome” (Judgment, para. 31), supporting its statement by
                     reference to the 2010 Judgment in Pulp Mills on the River Uruguay
                     (Argentina v. Uruguay) 1. The Court did not elaborate any further.

                        3. Article 35 of the 2001 Draft Articles on the Responsibility of States
                     for Internationally Wrongful Acts (“ARSIWA”) provides that “[a] State
                     responsible for an internationally wrongful act is under an obligation to
                     make restitution, that is, to re-­establish the situation which existed before
                     the wrongful act was committed” 2, or, in other words, to re-establish the
                     status quo ante. However, there are two exceptions to this obligation to
                     make reparation by way of restitution: first, restitution must not be

                        1 Pulp Mills on the River Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports

                     2010 (I), pp. 103–104, para. 273.
                        2 Draft Articles on Responsibility of States for Internationally Wrongful Acts with

                     Commentaries, Yearbook of the International Law Commission, 2001, Vol. II (Part Two),
                     p. 96.

                     85




6 CIJ1133.indb 264                                                                                            29/10/18 14:12

                     97 	                certain activities (sep. op. bhandari)

                     “materially impossible” 3; second, restitution must not “involve a burden
                     out of all proportion to the benefit deriving from [it] instead of compensa-
                     tion”. Article 36 of ARSIWA states that “[t]he State responsible for an
                     internationally wrongful act is under an obligation to compensate for the
                     damage caused thereby, insofar as such damage is not made good by
                     restitution” 4 (emphasis added). The text of Article 36 clearly conveys that
                     compensation is available as a method for reparation only in so far as the
                     damage is not made good by restitution. The hierarchy between restitu-
                     tion and compensation is confirmed by the International Law Commis-
                     sion’s (“ILC”) commentary to Article 36, which states that the former has
                     “primacy as a matter of legal principle” 5, but can be “partially or entirely
                     ruled out either on the basis of the exceptions expressed in Article 35, or
                     because the injured State prefers compensation or for other reasons” 6.
                     The Court upheld the primacy of restitution over compensation in earlier
                     decisions 7.




                        4. In the present case, there are two reasons why compensation, despite
                     not being the preferred method for reparation as a matter of legal prin-
                     ciple, is the form which Nicaragua’s reparation must take.

                        5. First, the present case falls within the scope of one of the exceptions
                     to restitution listed in Article 35 of ARSIWA, since under the circum-
                     stances restitution would be “materially impossible”. The Court was
                     requested to award compensation for environmental damage, which is
                     unlikely to be made good by way of restitution. In paragraph 55 of its
                     Judgment, the Court noted that Costa Rica requested to be compensated
                     for six categories of goods and services lost owing to Nicaragua’s activi-
                     ties: “standing timber; other raw materials (fibre and energy); gas regula-
                     tion and air quality; natural hazards mitigation; soil formation and
                     erosion control; and biodiversity, in terms of habitat and nursery”. It
                     seems clear that it would be impossible for Nicaragua to revert to the
                     status quo ante (i.e., the situation existing before the unlawful activities in
                     the affected area). Even if one considered that trees from which timber is
                     harvested could be regrown, thus achieving some sort of restitutio in inte-

                        3 Draft Articles on Responsibility of States for Internationally Wrongful Acts with

                     Commentaries, Yearbook of the International Law Commission, 2001, Vol. II (Part Two),
                     p. 96.
                        4 Ibid.
                        5 Ibid., p. 99, para. 3.
                        6 Ibid.
                        7 Pulp Mills on the River Uruguay, supra note 1, pp. 103-104, para. 273; Legal Conse-

                     quences of the Construction of a Wall in the Occupied Palestinian Territory, Advisory
                     Opinion, I.C.J. Reports 2004 (I), p. 198, para. 153. See also Factory at Chorzów, Merits,
                     Judgment No. 13, 1928, P.C.I.J., Series A, No. 17, p. 47.

                     86




6 CIJ1133.indb 266                                                                                               29/10/18 14:12

                     98 	               certain activities (sep. op. bhandari)

                     grum, it seems extremely difficult that Nicaragua could restore the situa-
                     tion existing prior to its activities in the affected area in respect of air
                     quality, soil erosion, and loss of biodiversity.



                        6. Second, an injured State can in principle choose which method of
                     reparation it prefers in order for the responsible State to make good the
                     damage caused. According to the ILC’s commentary to the ARSIWA,
                     the “provision of each of the forms of reparation . . . may . . . be affected
                     by any valid election that may be made by the injured State as between
                     different forms of reparation” 8, since “in most circumstances the injured
                     State is entitled to elect to receive compensation rather than restitution” 9.
                     The ILC’s commentary refers to Article 43 of the ARSIWA, under which
                     an injured State invoking the responsibility of another State may specify,
                     in its notice of claim, “(b) what form reparation should take . . .” 10.
                     Although in its Application instituting proceedings of 18 November 2010
                     Costa Rica did not state its preference for compensation, simply request-
                     ing the Court “to determine the reparation which must be made by
                     Nicaragua” 11, it later unequivocally asked Nicaragua to provide compen-
                     sation and not restitution. In its Memorial of 5 December 2011,
                     Costa Rica stated that it “seeks pecuniary compensation from Nicaragua
                     for all damages caused by the unlawful acts that have been committed or
                     may yet be committed” 12. In its final submissions at the closure of the
                     oral proceedings on the merits (28 April 2015), Costa Rica again requested
                     the Court to order Nicaragua to “make reparation in the form of com-
                     pensation for the material damage . . . including but not limited to . . .
                     damage arising from the construction of artificial caños and destruction
                     of trees and vegetation on the ‘disputed territory’” 13.


                       7. On these grounds, restitution, despite being the preferred method of
                     reparation as a matter of legal principle, is not the most appropriate
                     method of reparation given the circumstances of the present case. Com-
                     pensation is the appropriate, and the first legally available, method to
                     repair the damage suffered by Costa Rica.




                        8 Draft Articles on Responsibility of States for Internationally Wrongful Acts with

                     Commentaries, Yearbook of the International Law Commission, 2001, Vol. II (Part Two),
                     p. 96, para. 4.
                        9 Ibid.
                        10 Ibid., p. 119.
                        11 Application instituting proceedings (18 November 2010), para. 42.
                        12 Memorial of Costa Rica (5 December 2011), para. 7.10.
                        13 CR 2015/14, p. 70 (Ugalde-­Alvarez).



                     87




6 CIJ1133.indb 268                                                                                            29/10/18 14:12

                     99 	                certain activities (sep. op. bhandari)

                          B. Determining the Quantum of Compensation by Reference
                                        to Equitable Considerations

                        8. In paragraph 72 of the Judgment, the Court explained its three-step
                     methodology used in order to determine the quantum of compensation
                     owed to an injured State. Under this approach, formulated in Diallo, the
                     Court must determine that: (i) a State suffered an injury; (ii) there is a
                     “sufficiently direct and certain causal nexus” between the responsible
                     State’s unlawful activities and the injured State’s injury (causation); and
                     (iii) the amount due in compensation 14.
                        9. The Court established that Costa Rica suffered an injury in its Judg-
                     ment of 16 December 2015 15. By finding, in the 2015 Judgment, that
                     Nicaragua breached its international obligations vis‑à‑vis Costa Rica, the
                     Court also implicitly found that there was a “sufficiently direct and cer-
                     tain causal nexus” between Nicaragua’s activities and the injury suffered
                     by Costa Rica. Accordingly, the Court decided, in the 2015 Judgment,
                     that Nicaragua shall pay compensation to Costa Rica 16.
                        10. Concerning valuation, I believe that the amount awarded to
                     Costa Rica for environmental damage has not been sufficiently explained
                     by the Court’s reasoning. In paragraphs 76-77 of the Judgment, the Court
                     expressed its view that the evidence provided by both Parties did not sup-
                     port the valuations proposed in their respective written proceedings. In its
                     commentary to Article 36 ARSIWA, the ILC admitted that “[d]amage
                     to . . . environmental values . . . may be difficult to quantify” 17. The pres-
                     ent case compellingly illustrates the difficulties of quantifying damages for
                     environmental harm. The felling of trees by Nicaragua prior to the dig-
                     ging of the caños could not be made good simply by awarding Costa Rica
                     the costs of lost timber. Through photosynthesis, the felled trees also pro-
                     duced oxygen, which was used by a number of living organisms in the
                     affected area, including humans and a variety of animals. Through their
                     roots, such trees also exchanged elements with the soil and the organisms
                     living therein, especially nitrogen-­fixing bacteria. The difficulty in assign-
                     ing a monetary value to such arboreal activities seems apparent, since it is
                     unclear and uncertain how long it would take for the felled trees to regrow
                     and for the environmental services lost to be restored as a result.




                        14 Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the Congo),

                     Compensation, Judgment, I.C.J. Reports 2012 (I), p. 332, para. 14.
                        15 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-

                     ragua) and Construction of a Road by Costa Rica along the San Juan River (Nicaragua v.
                     Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 740, para. 229 (2) to (4).
                        16 Ibid., para. 229 (5) (a).
                        17 Draft Articles on Responsibility of States for Internationally Wrongful Acts with

                     Commentaries, Yearbook of the International Law Commission, 2001, Vol. II (Part Two),
                     p. 101, para. 15.

                     88




6 CIJ1133.indb 270                                                                                               29/10/18 14:12

                     100 	            certain activities (sep. op. bhandari)

                        11. In a case such as this, in which the evidence presented to the Court
                     is inadequate to precisely quantify the compensation to be awarded to an
                     injured party, I believe that the most appropriate decision is to award the
                     injured State a lump sum amount of compensation based on equitable
                     considerations. The Court did not clearly state that it reached its decision
                     on quantum based on equitable considerations. However, such an
                     approach would be consistent with the 2012 Judgment in Diallo, in which
                     the Court considered it “appropriate to award an amount of compensa-
                     tion based on equitable considerations” 18. Moreover, it is also consistent
                     with the Court’s decision in the present Judgment not to apply one spe-
                     cific method of valuation (para. 52).
                        12. The Court could have been more explicit concerning its approach
                     to determining the quantum of compensation, with particular regard to
                     the use of equitable considerations in cases in which the available evi-
                     dence is not adequate as to the exact amount to be awarded to an injured
                     State. If it had done so, the Court would have been consistent with its
                     previous jurisprudence on compensation and would have explained in
                     more detail how it determined the quantum of compensation awarded for
                     environmental harm.


                               C. The Precautionary Approach under International
                                               Environmental Law

                        13. The growing awareness of the need to protect the natural environ-
                     ment is also shown by the crystallization of the precautionary approach
                     into a customary rule of international law. The precautionary approach
                     was first formulated in a non-­binding international instrument, namely
                     under Principle 15 of the 1992 Rio Declaration. However, States have sub-
                     sequently incorporated the precautionary approach into a considerable
                     number of binding treaty provisions, which include, among others, Arti-
                     cle 3 (3) of the 1992 United Nations Framework Convention on Climate
                     Change 19, Article 2 (2) (a) of the 1992 OSPAR Convention 20, and Arti-
                     cle 6 of the 1995 Fish Stocks Agreement 21. More recently, States made
                     direct references to the need of adopting the precautionary approach in
                     resolution 66/288 of 27 July 2012, which the United Nations Gen-
                     eral Assembly unanimously adopted as an endorsement of the Rio+20
                     Declaration 22.



                          18
                           Ahmadou Sadio Diallo, supra note 14, p. 337, para. 33.
                          19
                           United Nations, Treaty Series (UNTS), Vol. 1771, p. 107.
                        20 Ibid., Vol. 2354, p. 67.
                        21 Ibid., Vol. 2167, p. 3.
                        22 UN doc. A/RES/66/288, Annex: “The future we want” (11 September 2012),

                     paras. 158 and 167.

                     89




6 CIJ1133.indb 272                                                                                  29/10/18 14:12

                     101 	               certain activities (sep. op. bhandari)

                        14. International courts and tribunals also recognized the importance
                     of the precautionary approach. In the 1990s, the Court did not explicitly
                     rely, or indeed mention, the precautionary approach in its judicial deci-
                     sions on environmental law issues 23. However, in its 2010 Judgment in
                     Pulp Mills on the River Uruguay (Argentina v. Uruguay), the Court stated
                     that “a precautionary approach may be relevant in the interpretation and
                     application of the provisions of the Statute [of the River Uruguay]” 24.
                     Similarly, the International Tribunal for the Law of the Sea (“ITLOS”)
                     did not rely on the precautionary approach in its early decisions, although
                     it seemed to include implicit references to that approach in its reasoning
                     in Southern Bluefin Tuna (New Zealand v. Japan; Australia v. Japan) 25.
                     In its 2011 Advisory Opinion the Seabed Disputes Chamber of ITLOS
                     observed that “the precautionary approach has been incorporated into a
                     growing number of international treaties and other instruments”, which
                     “has initiated a trend towards making this approach part of customary
                     international law” 26.


                       15. The apparent crystallization of the precautionary approach into a
                     customary rule of international law was a rapid process, which took place
                     over only three decades. The speed of this process could be seen as a tes-
                     tament to the consciousness of the international community of States
                     with respect to environmental protection. On these grounds, it would
                     seem appropriate for the Court to rely more explicitly on the precaution-
                     ary approach in future disputes raising issues of international environ-
                     mental law.


                          D. Punitive or Exemplary Damages for Environmental Harm


                        16. Current international law thus excludes awards of punitive or
                     exemplary damages. In its Judgment, the Court stated that “[c]ompensa-
                     tion should not . . . have a punitive or exemplary character” (para. 31).
                     While I agree with the view that current international law does not include
                        23 See Request for an Examination of the Situation in Accordance with Paragraph 63 of

                     the Court’s Judgment of 20 December 1974 in the Nuclear Tests (New Zealand v. France)
                     (New Zealand v. France) Case, Order of 22 September 1995, I.C.J. Reports 1995, p. 290,
                     para. 5; Gabćíkovo-­  Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J. Reports
                     1997, pp. 41‑42, para. 54.
                        24 Pulp Mills on the River Uruguay, supra note 1, p. 71, para. 164.
                        25 Southern Bluefin Tuna (New Zealand v. Japan; Australia v. Japan), Provisional

                     Measures, Order of 27 August 1999, ITLOS Reports 1999, p. 296, paras. 73-80.
                        26 Responsibility and Obligations of States Sponsoring Persons and Entities with respect

                     to Activities in the Area, Advisory Opinion, 1 February 2011, ITLOS Reports 2011, p. 47,
                     para. 135. ITLOS as a full tribunal mentioned the precautionary approach in the Request
                     for an Advisory Opinion Submitted by the Sub-­Regional Fisheries Commission, Advisory
                     Opinion, 2 April 2015, ITLOS Reports 2015, p. 59, para. 208.

                     90




6 CIJ1133.indb 274                                                                                                 29/10/18 14:12

                     102 	                 certain activities (sep. op. bhandari)

                     punitive or exemplary damages, I believe that additional considerations
                     are relevant, including whether, in light of the circumstances of the case,
                     punitive damages ought to be awarded as a sufficient deterrent against
                     future conduct which might result in environmental harm.

                        17. The preservation of the natural environment is vital to the survival
                     of mankind. States have recognized the necessity of preserving the envi-
                     ronment by gradually endorsing the precautionary approach (see above).
                     Moreover, they have created a number of international law instruments
                     which address issues relating to environmental protection. For example,
                     Part XII of the 1982 United Nations Convention on the Law of the Sea 27
                     is entirely dedicated to the protection of the marine environment. Arti-
                     cle XX, paragraphs (b) and (g), of the 1947 General Agreement on Tar-
                     iffs and Trade (“GATT”) 28 provides for exceptions to obligations under
                     the GATT in case some trade–restrictive measures are, respectively, mea-
                     sures “(b) necessary to protect human, animal or plant life or health”, or
                     measures “(g) relating to the conservation of exhaustible natural
                     resources”. Article I of the 1977 Convention on the prohibition of mili-
                     tary or any other hostile use of environmental modification techniques 29
                     states that 

                               “[e]ach State Party . . . undertakes not to engage in military or any
                               other hostile use of environmental modification techniques having
                               widespread, long-­lasting or severe effects as the means of destruction,
                               damage or injury to any other State Party”.

                        In the present case, the Court was presented with an opportunity to
                     develop the law of international responsibility beyond its traditional lim-
                     its by elaborating on the issue of punitive or exemplary damages.
                        18. Science has proven that damage to the environment adversely
                     affects human beings in a manner which is far-reaching and, often, not
                     precisely quantifiable. It has been established by scientific evidence that
                     humanity will suffer tremendous harm if irremediable damage is caused
                     to the Earth’s natural environment. Preserving and protecting the natural
                     environment ought to be one of the supreme obligations under interna-
                     tional law in the twenty-first century. I am persuaded that an extraordi-
                     nary situation warrants a remedy that is correspondingly extraordinary 30.
                     I am of the view that this case presents such an extraordinary situation,
                     and that the law of international responsibility ought to be developed to

                          27
                           UNTS, Vol. 1833, p. 3.
                          28
                           Ibid., Vol. 1867, p. 187.
                        29 Ibid., Vol. 1108, p. 153.
                        30 Samaj Parivartana Samudaya v. State of Karnataka, (2013), Supreme Court of India

                     Cases (SCC), Vol. 8, p. 154, para. 37; cited in Samaj Parivartana Samudaya and Ors. v.
                     State of Karnataka and Ors. (2017), SCC, Vol. 5, p. 434, para. 15.

                     91




6 CIJ1133.indb 276                                                                                            29/10/18 14:12

                     103 	              certain activities (sep. op. bhandari)

                     include awards of punitive or exemplary damages in cases where it is
                     proven that a State has caused serious harm to the environment. The
                     importance which humanity attaches, or ought to attach, to the well-
                     being of the natural environment justifies, in my view, a progressive
                     development in this direction.
                        19. Awards of punitive damages in these circumstances would seem to
                     be in line with the domestic court practice in certain jurisdictions where
                     judicial decisions on environmental harm cases have been handed down.
                     For instance, under Indian law punitive or exemplary damages are
                     awarded “whenever the defendant’s conduct is found to be sufficiently
                     outrageous to merit punishment” 31. This approach extends to cases con-
                     cerning environmental harm, in which a “person guilty of causing pollu-
                     tion can also be held liable to pay exemplary damages so that it may act
                     as a deterrent for others not to cause pollution in any manner” 32. In addi-
                     tion, under Indian law it is firmly established that there is absolute liabil-
                     ity for harm to the environment, in accordance with the “polluter pays
                     principle” 33. According to Indian courts, this principle is part of the con-
                     cept of “sustainable development” 34, as well as of customary interna-
                     tional law 35. In my view, the principle that polluters must bear the
                     financial costs of their activities causing harm to the environment should
                     also extend to punitive damages. Only if those causing harm to the
                     ­environment, are made to pay beyond the quantifiable damage can they
                      be deterred from causing similar harm in the future.


                        20. According to the United States Supreme Court, awards of punitive
                     damages take “the reprehensibility of the defendants’ conduct, their
                     financial condition, the magnitude of the harm, and any mitigating facts”
                     into consideration, amongst other factors 36. As an additional sum with
                     the objective to punish and discourage, punitive damages could also serve
                     as a means to prevent or discourage activities that harm the environment
                     and have catastrophic consequences 37.

                        21. Nevertheless, in awarding punitive or exemplary damages interna-
                     tional courts and tribunals should not lose sight of the kind of environ-
                     mental harm caused by a State, as well as of its extent. Although punitive
                     damages can be justified based on humanity’s necessity to live in a safe

                          31
                           Common Cause v. Union of India (1999), SCC, Vol. 6, p. 667, paras. 133‑134.
                          32
                           M. C. Mehta v. Kamal Nath (2000), SCC, Vol. 6, p. 213, para. 24.
                          33
                           Vellore Citizens’ Welfare Forum v. Union of India (1996), SCC, Vol. 5, p. 647,
                     para. 12; Indian Council for Enviro-Legal Action v. Union of India (2011), SCC, Vol. 8,
                     p. 161, para. 37.
                        34 Vellore Citizens’ Welfare Forum v. Union of India (1996), supra note 33, para. 12.
                        35 Ibid., para. 15.
                        36 Exxon Shipping Co. et al. v. Baker et al. (2008), United States Reports, Vol. 554,

                     p. 481.
                        37 Ibid.



                     92




6 CIJ1133.indb 278                                                                                              29/10/18 14:12

                     104 	           certain activities (sep. op. bhandari)

                     and healthy environment, they should not be completely disproportionate
                     with respect to the financially assessable impact of a State’s environmen-
                     tally harmful activities.


                     (Signed) Dalveer Bhandari.




                     93




6 CIJ1133.indb 280                                                                                29/10/18 14:12

